United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1729
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
James D. Litchfield,                    *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 7, 2005
                                Filed: February 28, 2005
                                 ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

      James D. Litchfield appeals the district court’s denial of his motion for return
of property. In his February 2004 motion Litchfield alleged that, incident to his
March 18, 2003 arrest, Drug Enforcement Administration (DEA) agents seized
$3,222 in cash from him. He argued that the cash should be returned because it was
no longer needed as evidence and it was not the proceeds of any illegal activity or
crime, but rather it represented wages from employment. The government responded
that Litchfield’s motion should be dismissed because the cash had been
administratively forfeited. The district court summarily denied Litchfield’s motion.
Litchfield timely moved for reconsideration, but the district court denied
reconsideration as well. In both his response to the government and in his motion for
reconsideration, Litchfield questioned the adequacy of the government’s service of
forfeiture papers. We interpret this as a due process challenge.

       Although the district court could not review the merits of the administrative
forfeiture, see Muhammed v. DEA, 92 F.3d 648, 651 (8th Cir. 1996) (courts may not
review merits of forfeiture), the court could consider a due process attack on the
administrative forfeiture, see United States v. Woodall, 12 F.3d 791, 793-94 (8th Cir.
1993), abrogated in non-pertinent part by Dusenbery v. United States, 534 U.S. 161,
172-73 & n.3 (2002). Accordingly, we reverse and remand for consideration of
Litchfield’s due process challenge. We also deny Litchfield’s motion to supplement
his reply brief.
                        ______________________________




                                         -2-